Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 1 of 52 Page ID #:634




      EXHIBIT 13



                                                                                1
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                        ;   2 of 52 Page ID #:635



      1    Natalia Tsaealova v. Ashot Egiazaryan                                             Attachment to form FL-3QQ
           LASC Case No.: BD 595136
      2
      3                            DECLARATION OF NATALIA TSAGALOVA
      4           I, NATALIA TSAGALOVA, declare and state as follows:
      5           1.      Iam the Petitioner in the above-entitled action. If called upon to testify as a
      6    witness, 1 could and would testify competently to the following facts, all of which are within my
      7    own personal knowledge.
      8           2.      This Declaration is prepared and submitted in lieu of personal testimony pursuant to
      9    Code of Civil Procedure §§ 2009 and 2015.5, California Rules of Court. Rule 5.118(f ), and Reifler
     10-   v. Superior Court f l -9-7-4T39 -Cal.App.-3d 479. 114 Cal.Rptr. 356.
     11           3.      I submit this Declaration in support of my ex parte Request for Orders to Freeze All
     12    Bank Accounts Associated with Clear Voice, Inc.
     13           4.       Respondent, ASHOT EGIAZARYAN (“Respondent ”) and I were married on August
     14    20, 1987. Our date of separation was January 15, 2014, for a marriage length of twenty-six (26)
     15    years and five (5) months. We have two (2) minor children of the marriage, Stefan Egiazaryan, bom
     16    August 11 , 1998, age 16; and Anthony Egiazaryan, bom June 19, 2001, age 13. We also have two
     17    adult children of the marriage.
     18            5.      lam making this ex parte application, without notice to Respondent, because I have
     19    information that shows that Respondent has been selling community assets, and transferring
     20    community funds to a variety of companies held by his cousin, SUREN EGIAZARYAN (“Suren”),
     21    specifically a Nevada Corporation by the name of Clear Voice, Inc. If I am not able to freeze the
     22    bank accounts associated with Clear Voice, Inc. on an ex parte basis without notice, Respondent will
     23    simply have Suren move the funds to another account.
     24            6.      Respondent and Suren have engaged in a complicated and involved ploy to make it
     25    appear as if Respondent has no assets outside of Russia. The main reason for this is that up until
     26    2010 Respondent and I principally lived in Russia with our family, where Respondent was a well
     27    known national figure, and a member of the State Duma.
     28            7.      By way of background, in 1993, Respondent established and became the Chairman

                                                  11 U= n,ESV1 SAGOLOVA. NATALLVvDISSO 002 PLPGJ ccl
                                                                                                 )
                                                                                                                             =
                                                                                                       ofNJialia TSMJIOVJ Re l n Pane RIO wild
                                                                                         ,
                                                                                          '
                                      DECLARATION OF NATALIA TSAGALOVA
                                                                -1 -
Case 2:20-cv-11236-RGK-PLA
                         i Document 2-8 Filed 12/11/20 Page 3 of 52 Page ID #:636



     1    of the Moscow National Bank (MNB). By 1995, the MNB had become one of the largest banks in
     2    Russia, housing accounts of the Administration of Moscow region , The Ministry of Defense of the
     3    Russian Federation, Russian State Arms Export Company, The Russian Space Agency and the
     4    General Prosecutor’s Office. In 1998, MNB’s banking license was revoked due to involvement in
     5    an embezzlement scheme, but no criminal charges were brought against Respondent. In 1999,
     6    Respondent became a member of the State Duma and deputy chairman of the Committee on Budget
     7    and Taxes. In October 2010, the State Duma’s Credentials and Ethics Commission recommended
     8    stripping Respondent of parliamentary immunity at the request of the Investigative Committee. On
     9    November 3, 2010 , Respondent was stripped of his immunity and subsequently fled to the United
    10    States where he is seeking political asylum .
    11            8.      Because of Respondent’s involvement with the Moscow National Bank and his
    12    membership in the State Duma, Respondent was not allowed to own property outside of Russia.
    13    Because of this, it appears as if all of our community property is actually owned by his cousin, Suren,
    14    or other members of Respondent’s family .
    15            9.      For example, our family residence, located at 655 Endrino Place, Beverly Hills,
    16    California 90210 was purchased by Respondent in 1999, however, the property is held under the
    17    name, Endrino Corp. Despite Respondent’s purchase of the residence, Suren is the sole shareholder
    18    of Endrino Corp., creating the appearance that Respondent and I do not own our family residence.
    19    Attached hereto as Exhibit “A” is a true and correct copy of a share certificate indicating that Suren

    20    owns 100% of Endrino Corp .
    21            10 .    Coincidentally, Endrino Corp. is owned by a Luxembourg corporation known as Sun
    22    Side Holdings, S . A .
    23            11 .    As a result of Respondent's subversive actions, it can appear that there are no

    24    community assets to speak of. however , that is simply not the ease .

    25            12 .    The primary emergency, and the reason for this ex parte application, is that 1 have
    26    recently learned that Respondent has caused to be sold thirteen (13) rental properties owned by the
    27    community and situated in and around London, England. The funds from said sales are being

    28    transferred to the bank account of Clear Voice, Inc. Clear Voice, Inc., on paper, is owned by Suren.


                                                                              -
                                                          II flLL~S\T 5 AGOLOV.VNAT ,\LIA \DIS5Q 002 \PLDG 'Bce ] ufNaulia   Tjjgjluva      -
                                                                                                                                         Re f A Pane UFO wnd
                                     DECLARATION OF NATALIA TSAGALOVA
                                                    -2 ~
Case 2:20-cv-11236-RGK-PLA
                         l Document 2-8 Filed 12/11/20 Page
                                                        I   4 of 52 Page ID #:637



     1    That being said, as discussed below, I have evidence that Clear Voice, Inc. in reality is owned by
     2    Respondent, and is holding community property of at least $20 million, not including the recent
     3    deposits totaling $16,840,883.55.
     4           13 .    Since 2010, all of the community expenses have been paid by the checking account
     5    in the name of Clear Voice, Inc. Every month, I receive a check from Suren and I deposit the funds
     6    into my personal bank account where 1 pay the community expenses from. At some point between
     7    2010 and currently, Suren began to label the checks as loans in the memo notation. 1 asked
     8    Respondent about this, and he simply responded that it was done for tax purposes. Attached hereto
     9    as Exhibit “ B” are true and correct copies of some of the checks that I have received from Clear

    10    Voice, Inc. since December 2012. I can.ob.taLn. alLof -thecheckcopiesJfnecessary . As you can see,
                                      .                                                                                                     .




    11    between April 2013 to December 2013, just from the check copies that I have Clear Voice, Inc.
    12    distributed $344,000 to me in just eight (8) months. All of these funds were used to pay the
    13    community expenses.
    14            14.    As of August, 2014 Suren has ceased making any payments to me for community
    15    expenses. I believe this is because he was served with a deposition subpoena in early August 2014 .
    16    Suren has repeatedly avoided sitting for his deposition .
    17            15.    In 2012 Respondent was involved in litigation with Peter Zalmayev in the United
    18    States District Court of the Southern District of New York. As part of that litigation, Respondent
     19   was deposed on January 18 and January 19, 2012. During his deposition, Respondent stated that he

     20   had $20 million that was his money ( pg . 168), that he did not disclose that income in his Duma
     21   reports (pg. 181), that he transferred the money to his cousin , Suren (pg. 181-182), that Suren needed
     22   $20 million to respond to an audit of a company named SP Capital ( pg. 186-188), and that Suren
     23   owns Clear Voice, Inc. (pg. 255-256). Attached hereto as Exhibit “C” are true and correct copies
     24   of the relevant transcript pages from the deposition of ASHOT EG1AZARYAN in the United States
     25   District Court of the Southern District of New York Case Number 1 l -CV -02670.
     26           16 .    It should be noted that SP Capital Partners, LP, is a partnership, of which Clear Voice,
     27   Inc . is a member. Attached hereto as Exhibit “D” is a hue and correct copy of the 2001 K- l for
     28    Clear Voice, Inc. from SP Capital Partners, LP.

                                                 H 'JILESVrSAGOLOYA . N ATA1.1A \DISS0 002VFLDG\Di:d of Natalia TVimluva fa       .
                                                                                                                            ^ P iric RIO anil
                                     DECLARATION OF NATALIA TSAGALOVA
                                                       - 3-
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                        I   5 of 52 Page ID #:638



     1           17.     On February 22, 2012, in the same matter with Peter Zalmayev, there was a hearing
     2    on Suren and Clear Voice, Inc.’s Motion to Quash the subpoena issued to Clear Voice, Inc. for bank
      3   records and other financial information. In ruling on the Motion to Quash, the Judge stated as
      4   follows:
      5                 This arises in the context of a motion quash a subpoenas. Subpoenas are
                 subject to Rule 26's relevance requirement which we’re all familiar with.
      6          Nonetheless, a court does have to weigh the relevance or probative value of the
                 documents being sought against the privacy interests asserted.
      7
      8
                                                                                      —
                         As I’ve already mentioned, the issue of what whether and how Ashot
                 Egiazaryan has given money to the LDPR is the critical issue in this case and there
                 is evidence that’s been obtained in discovery and otherwise that makes it clear that
      9          Ashot moves money around for no apparent reason, that the money has gone to his
    10
                                                                     —
                 cousin, Seren, that the source of this money that this money ends up with Clear
                 VoiGe-and-that we’-re-talking about millions of -dollar-s. -So- inquiry -into-what- Clear
                 Voice is doing is certainly important.
    11
                        Now, there are some situations where we can go to a company and say you
    12           know what, give me the records that relate to this particular issue and we trust them
                 to do that. I don’t think this is such a situation because of these unexplained
    13                              —
                 payments and the and the way Clear Voice and Ashot move money around as I say
                 for no apparent reason and the clear evidence that Clear Voice is being used for
    14           Ashot’s benefit.
    15                   So when Seren says that no payments were made for the benefit of LDPR,
                 which is a con elusory statement, I don’t even see how Seren could know that because
    16           of the evidence that exists that Clear Voice is being used by Ashot to move money
                 around.
    17
                          So, accordingly, I’ m not going to quash the subpoena. I’ m ready to talk about
    18           a limitation certainly that this material should be used only for purposes of this
                 litigation but it becomes very unwieldy if I give a higher level of confidentiality
    19           designation because it prevents a party from presenting evidence to me that’s
                 available to the public which it should be regarding this case or presenting in a
    20           summary judgment motion or a trial . (Pg. 13, In 9 - pg. 14, In 18)
    21    Attached hereto as Exhibit “E” is a true and correct copy of the hearing transcript dated Febmary
     22   22, 2012 in the matter of Ashot Egiazaryan v. Peter Zalmayev, United States District Court of the
    23    Southern District of New York Case number 1 l -CV-02670.
    24           18.     As detailed above and observed by the Judge in the prior litigation , there is significant
    25    evidence that Clear Voice, Inc. is simply a vehicle for Respondent to hide and shelter funds derived
    26    from other countries and through other entities owned by Respondent. I am able to provide further
     27   evidence regarding this connection at a later hearing if necessary.
     28          19.     Turning to the current emergency, on October 4, 2014, 1 discovered that Respondent



                                                             __
                                                               -
                                                        II VFH.ES TSAGOI OVA. NATALUIDISSO . oosyPLDG 'vDcd orMaialia 1 saialovaRgExP«eRFO wad

                                    DECLARATION OF NATALIA TSAGALOVA
                                                                       -

                                                    4
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 6 of 52 Page ID #:639



     1     had recently sold thirteen (13) rental properties owned by the community and situated in and around
      2    London, England (the “Silver Oak properties”). Respondent and I purchased those properties with
      3    community funds in and around 1999. I was responsible for managing the properties before we
      4    moved to the United States in 2010. The properties were initially purchased under the company
      5    namesBrightmoorProperties, Ltd ., DikamaHolding, S.A., and ShentonEnterprises, Ltd. Originally
      6    an individual by the name of Edward Lozansky was the nominee with respect to the properties,
      7    however, in 2006 Respondent changed the nominee from Edward Lozansky to Suren Egiazaryan,
      8    Respondent’s cousin. Attached hereto as Exhibit “F” is a true and correct copy of payment
      9    instructions from Suren dated August 10 , 2008 directing the transfer of rental income earned by the
    10 -   properties from Dikama Hoi dingy S-A: -to -his-bank account, presumably the account- held by Clear
    11     Voice, Inc.
    12            20.       On October 4, 2014, I discovered that Respondent had caused the Silver Oak
     13    properties to be sold, and that all of the proceeds from said sales were being transferred to the Clear
     14    Voice, Inc. account held at Wells Fargo. Attached hereto as Exhibit “G ” are true and correct copies
     15    of payment instructions dated September 22, 2014 to Brightmoor Properties, Ltd., Dikama Holding,
     16    S.A., and Shenton Enterprises, Ltd . from Suren, as the owner of the companies, to the Director of
     17    the companies (also being Suren), ordering that GBP 10,470,874.62 (approximately $ 16,840,883.55)
     18    be transferred to the Clear Voice, Inc. checking account held at Wells Fargo.
     19            21 .     I have come to discover that Clear Voice, Inc. has several banking accounts at various
     20    financial institutions. There is a checking account at Wells Fargo , account number REDACTED                                                 .


     21    Attached hereto as Exhibit “H” is a true and correct copy of the statement associated with said
     22    account for October 31, 2009. There is a savings account at Wells Fargo, account number
     23    REDACTED       . Attached hereto as Exhibit “I” is a true and correct copy of the statement associated
     24    with said account for May 31 . 2010 . There is a checking account at Bank of America, account
     25    number REDACTED           . Attached hereto as Exhibit “J” is a true and correct copy of the statement
     26    associated with said account for June 30, 2007. There are also investment accounts held at Merrill
     27    Lynch, account numbers REDACTED          and REDACTED 1. Attached hereto as Exhibit “ K” are true and
     28    correct copies of the statement associated with account REDACTED                          dated May 31, 2010 , and letter

                                                         ]]         .                                                                 - r.
                                                              NFILES' TiiAGOI- OVA. NATALIATOSSO 002'J'LDG'Dccl of Natalia Tsmjlovj RL 1-A   ine   KIO wpd
                                       DECLARATION OF NATALIA TSAGALOVA
                                                      - 5-
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                        I   7 of 52 Page ID #:640



     1        correspondence from Merrill Lynch dated August 2, 2010 indicating that a new account was opened,
     2        account number REDACTED . In addition to the above referenced account, I am informed and believe
     3        that Clear Voice, Inc. also holds accounts with TD Ameritrade.
     4               22.       It is imperative that I obtain an order that the above accounts be frozen pending a
     5        hearing on the character of the assets contained in those accounts. Additionally, I am requesting an
     6        order that I be permitted to subpoena the records associated with said accounts without providing
     7        consumer notice.
     8               23.       Respondent’s financial deception is deep-rooted and extremely complex. In his 2011
      9       and 2012 tax returns Respondent lists 15 foreign entities with principal places of business in the
    10    -   British Virgin Islands, Cyprus, Luxembourg and Russia. One of the entities located in Russia shows
    11        accumulated earnings of $439,111 ,000.
    12               24.       Respondent’s behavior with respect to Clear Voice, Inc. is not an isolated incident.
    13        We have a Villa that we purchased in the Cote D’ Azur of France in March 2006, which I personally

    14        oversaw the renovation of, that has a fair market value of $68,510,000 , which Respondent claims
    15        in his discovery responses is not owned by us. I have paid the salary of the house staff for that
    16        property and the relevant taxes in the total sum of 88,000 Euros per year since 2010. Attached hereto
    17        as Exhibit “L” is a true and correct copy of a Banque Populaire statement for May 2011 showing

    18        payments to Monsieur Antoine and Madame Araceli, as well as the quarterly tax payment labeled
    19        as Vir Urssaf.

    20               25.       Additionally, our family residence located at 655 Endrino Place, Beverly Hills,
    21        California 90210 Respondent claims in his discovery responses is not owned by us. The only piece
    22        of property that Respondent acknowledges owning is the family residence that we were building
    23        when we left Russia in 2010, 1 Barvicha, Rublevka, Russia. However, in his discoveiy responses

    24        Respondent claims, "This real property was previously owned by Respondent and Petitioner. Both
    25        Respondent and Petitioner executed documents that sold this property to a business entity. The
     26       property located at 1 Barvicha, Rublevka, Russia is held by an entity for the benefit of Respondent.
     27       The name of the entity holding this property is NGY Holdings Limited, Stasandrou, 20 Anna
     28       Nicolaou Court, 1 st Floor, P.C. 1060, Nicosia, Cyprus.” We did execute documents transferring this

                                                                   .           -
                                                            HM-ILES'TSAGOLOV.V NATAL IA\D]SSQ .002\PLDG \Pccl oPNaUlia THMIOVH KC ES Pane RFO mill
                                         DECLARATION OF NATALIA TSAGALOVA
                                                        - 6-
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 8 of 52 Page ID #:641



     1    property to an entity, however, I was told that I had a 50% interest in the entity. Since 2010, and
     2    currently, I manage all of the employees associated with that property which is a cleaning lady, four
     3    (4) guards, and two (2) managers.
                 26.     There is significant community property related to this matter located throughout the
     5    world, all of which Respondent has gone through significant efforts to avoid being tied to him. The
     6    only assets that I have been able to tie back to Respondent are those currently being held under the
     7    name of Clear Voice. Inc. It is imperative that this Court order that the accounts being held by Clear
     8    Voice, Inc. be frozen pending a hearing on the character of those funds so as to preserve whatever
     9    community property is located within the United States.
    10           27.     As mentioned above, my counsel-has served Suren Egiazaryan with a deposition-
    11    subpoena on August 10, 2014, however, Suren has repeatedly refused to sit for his deposition
    12    claiming that he has had eye surgeiy and sitting under lights for more than an hour is not possible
    13    for him. This is a repeated pattern of conduct for both Suren and Respondent. I believe that Suren
    14    is attempting to delay his deposition until he has moved all community funds out of the country. On
    15    or about September 23, 20141 saw Suren driving his car with Respondent. It is clear that Suren does
    16    not have a problem with his eyes and is simply avoiding his deposition to cause delays. Attached

    17    hereto as Exhibit “M ” is a true and correct copy of the picture of Suren driving his car with
    18    Respondent.
    19            28.     In addition to deposing Suren, my counsel will be preparing a Motion for Joinder, to
    20    join Suren in this matter. That being said, the accounts associated with Clear Voice, Inc. must be
    21    frozen in the interim, so as to avoid any movement of the community funds held therein.
    22    //

    23    //
    24    1/

    25    //
     26   //
     27   //
     28   //

                                                        .         oo;JLDGlXtl ofNaiaha Tsatalwa Kc l.
                                                       I lAl lLHS'.'l SAGOI OVA. NATALl.VDiSSO         \   I1,me RI'O.OTJ
                                     DECLARATION OF NATALIA TSAGALOVA
                                                    -7-
Case 2:20-cv-11236-RGK-PLA
                         ! Document 2-8 Filed 12/11/20 Page 9 of 52 Page ID #:642



     1    REQUESTED       RELIEF
     2           29.     Taking all of the above into consideration, I respectfully request the following relief:
     3           (A )    That all bank accounts held under the name of Clear Voice, Inc., EIN# REDACTED
     4                   be frozen until a hearing can be held on the character of the funds contained therein,
     5                   including but not limited to:

     6                   (i)     Wells Fargo checking account number REDACTED                                  ;
     7                   (ii)    Wells Fargo savings account number REDACTED                               ;
     8                   (iii)   Bank of America checking account number REDACTED                                           ;

     9                   (iv)    Merrill Lynch investment account number REDACTED                                    ;

    10                   ( v.)   Merrill Lynch investment account number REDACTED ; and

    11                   ( vi)   All accounts held at TD Ameritrade.
    12           ( B)    That SUREN EGIAZARYAN be ordered not to withdraw, transfer, hypothecate or
    13                   otherwise remove any funds held by him in the name Clear Voice, Inc., or for the
    14                    benefit of Respondent .
    15           (C)      That this Court order that my counsel may subpoena the above listed accounts
    16                    without providing consumer notice.
    17
    18           I declare under penalty of perjury under the laws of the State of California that the foregoing
    19    is true and correct.
    20            Executed on this   09 day of Oct<      if , 2014, at Los Angeles, California.
    21
     22                                       NATALIA TSAGAL
                                                         Declarant
     23

     24
     25

     26

     27
     28

                                                   .     ll \l-' ll|:-S'TSACOLOVA NATALIA\DISSO 0Q 2\PLDG^Dl'cl . ofNaljlin Tsamlora Re Ex IMrLc RFO wgd
                                     DECLARATION OF NATALIA TSAGALOVA
                                                    -8-
Case 2:20-cv-11236-RGK-PLA
                         ( Document 2-8 Filed 12/11/20 Page
                                                        :(  10 of 52 Page ID #:643




                             EXHIBIT “C”
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 11 of 52 Page ID #:644



          Case 1:11 -cv-02670-PKC-GWG Document 231 -34 Filed 06/03/13 Page 38 of 53
                                      ASHOT EGIAZARYAN            -    1 / 18 / 2012
                                                 Page 166                                                  Page 168
      1               ASHOT EGIAZARYAN                        1              ASHOT EGIAZARYAN
      2        A. Yes.                                        2         "witness abontthis paragraph that
      3                                  .
               Q. Why did you ask Mr Gloriozov                3         it bo translated for him.
      4     to act as. the named owner of offshore            4                                .
                                                                            MR, GOLDEN: Mr Translator,
      5     companies when they were actually owned           5         would you read paragraph 3, please.
      6     by yon ?                                          6             (At this time, the requested
      7        A. Because we needed a person who              7         material was read to the witness.)
      8     would handle this, in this direction who          8           .
                                                                        Q So do yon see that Mr.
      9     would handle international financial              9       Gloriozov describes transferring $20
     10     consulting. Audrey Gloriozov knows               10       million ?
     11     English and French very well. And in             11          MR. LUPKIN: Objection to
     12     practice he performed the functions of a         12       form. You may answer,
     13     trustee which was not in contradiction            13      A. Yes, I’ve heard it
     14     with the law and he possessed a certain           14      Q. And he says In paragraph 3
     15     degree of-trust on my part And -that-is           15 thst- lhed&O-mSUion was-your money Was     .
     16     why he produced the impression of a well          16 It year money?
     17     educated and professional specialist on           17           .
                                                                      A Yes.
     18       roe.                                            18           .
                                                                      Q Was that part of the $60
     19               Before that he was the manager          19 million that yon described a few minutes
     20       of a large Russian bank, which was called       20 ago?
     21       Imperial. After that, he was the manager        21      A. I’m finding it difficult today
     22       of the state bank, Sovzagranbank,               22 to follow up and to sec whether it was
     23
     24
              -              -
              S o-v-z-a-g-r-a-n b-a-n-k, which
              testifies about His professionalism.
                                                              23 part of that or what was part of this
                                                              2 4 after such rime. I think probably it is
     25           Q. What is (he company Gascony              25 much simpler to request this information
                                                     Page 167                                             Page 169
      1                ASHOT EGIAZARYAN                         1         ASHOT EGIAZARYAN
      2       limited ?                                         2  from Gloriozov and .get the response .
      3           A. I remember that company was                3 Because I cannot judge by the names of
      4                .
              mentioned It was one of the companies.            4. the companies which companies he formed
      5       I cannot tell yomexactly how these                5 and which companies he had kept the
      6       companies operated, hut there was such a          6 money. He did not furnish me accounts
      7       company.                                          7 thereof         .
      8           Q. What is the company Cavali                 8      Q, Did you keep track of the
      9
     10
              Foundation ?
                  A. The same.
                                                                                                   .
                                                                9 money that you gave to Mr Gloriozov to
                                                              10 handle?
     11           .
                  Q Did you arrange for Gascony                11      A. Yes, I counted (he money of
     12       and Cavali to possess $20 million that          12 course.
     13       were yours?                                     13           .
                                                                       Q Where did you keep the records
     14               MR. LUPKIN: Hold on a second.           14 of the money that you gave to Mr      .
     15           Can I have the question back again,         15 Gloriozov?
     16               (Record read as requested , )           16       A. At that time I had it, but now
     17               MR. LUPKIN: Go ahead, you can            17 I don't think I've kept it.
     18           answer.                                      18      Q. Where did you have it when you
     19           A. I did not do that.                        19 had it?
      2.0         Q. Do you know how Gascony and               20      A. Well, I kept it in my archives
      21      CnvaB got the $20 million that Mr .              21 in Russia,
      22      Gloriozov is describin g?                        22      Q. Do you think that’s where it
      23              MR. LUPKIN: Objection; lacks             23 is today?
      24          foundation, I would also ask if              24             .
                                                                       A Maybe,
      25          you are going to be ques tioning the         25                       .
                                                                       Q, Did Mr Gloriozov give you
     36     ( Pages 166 to 169 )
                                     Merrill Corporation - New York
     1- 800 - 325- 3376                                                               www.merrillcorp.com/law
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                        ;   12 of 52 Page ID #:645



                                        -
        Case 1:11-cv-02670-PKC GWG Document 231-34 Filed 06/03/13 Page 41 of 53                                      .
                               ASHOT EGIAZARYAN   1/18 / 2012         -
                                                      Page 178                                               Page 1 B 0
        1             ASHOT EGIAZARYAN                           1                ASHOT EGIAZARYAN
        2     DO understanding of   the beneficiary              2          witness is answering the question
        3
        4
        5
        6
                 Q. Did you list
                                    —
              ownersltip, beneficiary property.

                 A In other words, using just
              simple words, if a person owns property
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                            as he sees appropriate to answer
                                                                            the question and you'll either
                                                                            accept (he answer or you won't
                                                                            accept the answer. I am not
        7
        8
        9
        10
              and it js registered directly in his
              name, in this ease, he's supposed, he's
              obligated to declare that.
                  . -
                 Q In
                                                                 7
                                                                 8
                                                                  9
                                                                 10
                                                                                                  —
                                                                            controlling the witness' questions,
                                                                            you're not controlling the
                                                                            witness1 answers rather, you're not
                                                                            controlling the witness' answers.
        11       A. Well this situation as far as                11         I’m sorry that you're unhappy with
        12    I understand differs from foreign laws,            12         it, let's please move on. I'd like
        13        .      .
                 Q Mr Egiazaryan. you've                         13         the witness to he able to finish
        14    answered the question, thank you.                  14         his answer.
        15           MR. LUPKIN: Are you finished                IS         Q. Do you remember the question?
        16       with your answer?                               16          A. Naturally.
        17           THE WITNESS; No.                            17           .
                                                                             Q Finish your answer.
        18           MR. LUPKIN: Please let him                  18          A. But if you dislike it, I can
        19       finish answering.                               19       keep mum ,
        20           MR. GOLDEN: He stopped                      20          Q. Keep what?
        21       answering this question five                    21          A. Keep mum. I can keep silent.
        22       minutes ago and he's just going on              22            .
                                                                             Q Now the $20 million that's
        23       to kill time. Pm going to                       23                        .
                                                                          referenced in Mr Gloriozov’s
        24       interrupt him and ask a question.               24       description , was that disclosed in your
        2S            MR. LUPKIN: He's answering                 25       Duma reports?
                                                      Page 179                                                 Page 181
         1            ASHOT EGIAZARYAN                            1                ASHOT EGIAZARYAN
          2      the question to the best of his                  2               MR.LUPKIN: Objection to
         3       ability. I’m sorry that you're                   3           form. You may answer,
          4      dissatisfied with it, but the fact               4           A. I was not supposed to disclose
         5
         .6
         7
         8
                 remains that's what he's doing.
                         .
                      MR GOLDEN: The question
                         .
                             —
                      MR LUPKIN: Excuse me, Pd
                 like him let me finish, please.
                                                      —           5
                                                                  6
                                                                  7
                                                                  8
                                                                          it in my declaration that I submitted to
                                                                          The Duma according to the Russian laws ,
                                                                              Q. Did you tell Mr. Gloriozov to
                                                                          transfer that.$20 million to someone or
         9       I'd like him to be able to finish                9       some company in the United States?
        10       the answer to his question and when             10           A Mr. Gloriozov told me that he
        11       he's completed it, yon may go on.               11       had a man with whom he had worked before ,
        12            MR. GOLDEN: Let me find what               12       It was a professional regarding the
        13       the question was.                               13       utilization of finances. He had been a
        14            The question was were you                  14       banker prior to that. On one hand I
        15       supposed to disclose annual income              15        wanted that the money would be handled by
        16       or your assets, that was the                    16                        .
                                                                           my cousin Suren This is my elder
        17       question. Even if he had answered               17                .
                                                                           cousin He's an economist. According
        10       it, it wouldn't have taken him ten              18        his education, he's a candidate of
        19       minutes to respond to that                      19        economic sciences.
        20       question. So whatever he's saying               20                And naturally, as I trusted
        21        now is not responsive and I warn to            21        Suren, agreed to the proposal of Mr.
        22        go on to another question.                     22        G1oriozov for the money to he transferred
        23             MR.LUPKIN: I'm not going to                23       so that they would operate, grow in their
        24        engage in a colloquy with yon on                24       operations to the joint venture where my
    V   25        the record, Mr. Golden. The                     25       cousin was and who could, of course,
;
                                                                                            3 9 { P a g e s !7 8 to 181]
                                         Merrill Corporation - New York
        1-800-325 -3376                                            wvw . merrillcorp . com / law
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 13 of 52 Page ID #:646



          Case 1 : 11 -cv-02670-PKC-GWG Document 231 -34 Filed 06/03/13 Page 42 of 53
                                  ASHOT EGIAZARYAN - 1 / 18 / 2012

                                               Page     182                                                Page 184
      1                ASHOT EGIAZARYAN                       1               ASHOT EGIAZARYAN
      2     monitor and control that money BO that            2      invested money in bonds.
      3
      4
      5
      6
                 Q, Was the
                            —
            money would not be stolen,

                 A It’s so just like with a
            regular bank, when a man brings his money
                                                              3
                                                              4
                                                              5
                                                               6
                                                                             MEL VBSLER: Securities,

                                                                               —        —
                                                                         A. Securities. When I learned
                                                                     after that when I as I learned
                                                                     3 ater on, they managed to invest monies
      7     to the bank which he trusts to keep the            7     in government organizations, and that was
      8     money and to let this money grow, only             8     Fannie Mae and Freddie Mac, which had a
      9     banks at that time they offered very               S     negative effect on the monies.
     10                             .
            li ttle interest, more interest And here          10           .
                                                                          Q Where are the records of Arose
     11     there was a realistic opportunity that            11     investments?
     12     money would be increased tremendously.            12          A. I never had records. They did
     13         .Q Was that man in the United
            States that Gloriozov knew, Sergci
                                                              13     not furnish them to me
                                                                           .        .
                                                                                            .
     14                                         |             14          Q Did Mr Ponomarev and Suren
     15     Ponomarev?                                        15 .   file tax returns-inthe United States
     1            A. Yes.                                     16      about the handling of that money ?
     17          Q. Who was supposed to make the              17          A. I think, and this is my
     18
     19
                            .
            money grow, Mr Ponomarev or Suren?                18     personal opinion, that they did file
                 A As far as my understanding                 19      because they couldn't, couldn’t do
     20     was, mainly Sergeift So in reality, that          20     otherwise.
      21    money WBB in the possession of Andrey             21           .
                                                                        Q Do you know what a promissory
      22    Gloriozov, although the money was with            22     note is?
      23    Sergeitjbecause they were partners.               23        A. Yes.
      24          Q. How were they supposed to make           24           .
                                                                        Q Did you ask Gloriozov to sign
      25    the money grow?                                   25     a promissory note in 2011 relating to
                                               Page 183                                                    Page 185
      1             ASHOT EGIAZARYAN                           1               ASHOT EGIAZARYAN
      2        A. To make investments in either                2     this $20 million ?
      3     profitable projects or bonds.                      3            MR. LTJPKIN: Excuse me, can I
      4        Q, Did they do that?                            4         have the question back, please.
      5        A. On my part, I made my                        5            (Record read as requested.)
      6     recommendations so that they would invest          6            MR. LUPKIN: Please go ahead.
      7   in some development projects.                        7         A. I remember I had asked
      8       Q. Wliat did they do with the                    8     Gloriozov together with Suren to
      9   money ?                                              9     originate or to process some documents if
     10       A. But my recommendations could                 10     there were not enough documents or if
     11 be just recommendations.                              11     some documents had been lost. Which
     12       Q. What did they do with the                    12     documents specifically I did not discuss
     13 money? What did they do with the money?               13     that with Andrey.
     14           MR. LUPKIN: I iliink there's                14           .
                                                                         Q When you said that you asked
     15       an answer that's going to be coming             15     Gloriozov and Suren to originate or to
     16       out in English.                                 16     process documents, when did you ask them
     17       A. Maybe because when I                         17     flint?
     1B transferred the money tire responsibility             18          A. Not with Suren, but at the
     19 was also transferred to Gloriozov, to                 19      request of Suren. Because Suren tried to
      20 Ponomarev, to Suren.                                  20    find Audrey, reach him on the telephone,
      21      Q. What did they do with the                     21    he failed, and he asked me to call
      22 money?                                                22     Audrey. After that, they were in
      23      A When I found out, when I                       23     telephone contact and they agreed which
      2 4 learned later cm Ponomarev, when he                  24     documents they had to proeess.
      2 5 consulted of course Gloriozov, they                  25         Q. Did you ask them to prepare              > *•

     40 ( Pages 182 to 185)
                                   Merrill Corporation                 -   New York
     1-800- 325 3376-                                                          www.merrillcorp.com/law
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 14 of 52 Page ID #:647



                                            -
          Case 1:11-cv-02670-PKC GWG Document 231-34 Filed 06/03/13 Page 43 of 53
                                 ASHOT EGIAZARYAN   1/18 / 2012         -
                                                        Page 186                                                   Page 188

    . i
           1                 ASHOT EGIAZARYAN                      1                  ASHOT EGIAZARYAN
           2    those documents in 2011?                           2        wrong ahout it.
           3
           4
                    A I did not ask them. I just
                forwarded Suren's request to Andrey.
                                                                   3
                                                                   4
                                                                              Q. Was          —
                                                                                  MR. LUPK3N: Excuse me, don't
           5
           6
           7
           8
           &
                    Q. What was Suren's request?
                    A. Su ren 's request was in view of
                the, well, tax audit that was conducted.
                As far as I can understand , some
                documents were missing that were either
                                                                   5
                                                                    6
                                                                    7
                                                                    8
                                                                    9
                                                                           speculate      .
                                                                           Q. Was a company
                                                                           A. I cannot tell you exactly
                                                                        because1can be mistaken.
                                                                                                       —
                                                                           Q. W2S the company involved named
          10                                    .
                lost or were signed verbally Some                  10   Clear Voice?
          i1    documents that were signed their                   11      A Ido not know which companies
          12    expiration date, they expired, and it was          12 were audited. Because I did not read the
          13    necessary to prepare some more doenments .         13 auditing requests for these companies. I
          14     which a lot of time had elapsed , how many        14 cannot state. I really was not
          .15   years, 14 years or more than 15 years.             15 interested in that
          16         .
                    Q What tax audit are you                       16             .
                                                                           Q Did Suren tell you that he
          17     referring to?                                     17 needed this $20 million note to respond
          18
          19
          20
          21
                    A The tax audit that was
                 conducted of the, of Suren’s company,
                    Q, Which company ?
                    A I cannot foil you which
                                                                   18 to the audit?
                                                                   19
                                                                   20
                                                                   21
                                                                           A You said $20 million
                                                                               MR. LUFKIN: Whoa, whoa, too
                                                                            many things going on.
                                                                                                           —                   i
          22     company, I don’t know. I was not                  22       A. There was no such promissory
          23     interested in that.                               23 note of $20 million.
          24         Q, Did yen ever know the name of              24             .
                                                                            Q When you say there was no
          25     the company?                       '
                                                                    2 5 promissory note with $20 million, you
                                                                                                                               ;
                                                        Page 187                                                    Page 189
i
           1          ASHOT EGIAZARYAN                              1               ASHOT EGIAZARYAN
           2        A Which one?                                    2       mean when the money was first transferred
           3       Q, The name of the company that                  3       there was no note?
           4    was being audited?                                  4          A No, I did not say that When
           5        A .      No.                                    5       did I say that?
           6
           7
                    Q .      So Suren   -
                   A. I think it was not one
                                                                    6
                                                                    7
                                                                                  .
                                                                               Q That was my question
                                                                               A No, I did not say it, you said
                                                                                                               .
           8    company, there was a group of companies.            8  that
           9       Q. And do you remember any of the                9             .
                                                                          Q Did Suren ask you or tell you
          10    names?                                             10 that he needed a $20 million promissory
          11        A. Yes, I do remember. Ido                     11 note with regard to the audit?
          12    remember all these companies, but which            12     A. W’ell I can repeat what I said.
          13    questions, which questions were directed           13 Suren said that some documents were      ,



          14    to which company because I did not talk            14 missing that could be lost with time,
          15    to the auditing offices I cannot give you          15 part of the documents and that needed to
          16    a correct answer. But there are no                 16 be reinstated. I don't see anything
          17     secrets about it.                                 17 illegal there. But he said a portion,
          18        Q. Did Suren tell you the name of              18 part of the documents. He said some of
          19     the company or companies that were being          19 the documents were missing, part of the
          2.0    audited ?                                         20 documents, He said please call Andrey so
          21        A WeD, I think it was the                      21 that he would gel in touch with me so
          22     company, I can tell you approximately.             22 that we could reinstate the documents        .
                         .                              .                             .
           23
           24
           25
                    Q Yes, tell me approximately
                    A There w as a company that was,
                 had the name SP Capital, but I can be
                                                                    23    Q Was the $20 million note
                                                                                                      —
                                                                    24 signed when the first when the money
                                                                    25 was transferred in 1996 or 13987
                                                                                                  41 (Pages 186 to 189)
                                                Merrill Corporation           -   Hew York
          1-800 -325 3376     -                                                               www.merrillcorp.com/law
    Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 15 of 52 Page ID #:648



                  Case 1 : 11 -cv - 02670 - PKC-GWG Document 231 -35 Filed 06/03/ 13 Page 9 of 36
                                                                                                                              !
                                              ASHOT EGIAZARYAN - 1 / 19 / 2012

                                                           Page 252                                               Page 254

                          ASHOT EGIAZARYAN                              1        ASHOT EGIAZARYAN
              1
              2
              3
               4
                        Q. Did White & Case do the legal
                      work for the sale of that airplane?
                            MR. LUPKIN: Objection; asked
                                                                        2
                                                                         3
                                                                         4
                                                                                                     —
                                                                              A. I've heard Tve heard about
                                                                           this company during my conversations with
                                                                           my brother Artem or Suren. 1 think it
               5        and answered. You may answer                     5 was Artem.
               6        again.                                           6     Q. What does Lulie International
               7         A. Tve already responded. I                     7 do?
                                                                               A . I don't know.
               8
               3
              10
              11
                      will answer once again.
                         Q. Is the answer yes ?
                         A. Well, the answer is just the
                      way I can formulate that
                                                                         8
                                                                         9
                                                                        10
                                                                        11
                                                                               Q. Tarn to page
                                                                               A. I could only guess.
                                                                               Q, Turn to page 3740.
                                                                                                         —
              12         Q. Did White & Case handle the                 12         MR. GOLDEN: Mr. Translator,
              13      sale of the air plane?                            13     would you please read to him the
              14          A. I did not handle the technical             14     second entry on the account sheet ,
              15.     transaction or the conversations with             15         (At tliis_timc, the requested
              16      White & Case about the sales of the               16     material was read to the witness.)
              17      aircraft, of the airplane;                        17         THE INTERPRETER: May I,
              18          .
                          Q Who made the decision to                    18     interpreter's remark, may I ask you
              19
              20
                         -
                      sell
                          A I know that the owner of the
                                                                        19
                                                                        20
                                                                               a question? Payment is abbreviated
                                                                               for payment, right, the second
                                                                                                                              ,
              21      company Mogford , my brother, Atem,               21     line?
              22      handled that That is why all the                  22         MR GOLDEN: That's how I read
              23       negotiations with White & Case were              23     the statement ,
              24       conducted by him. 1 did not communicate          24         THE INTERPRETER Okay,
              25       with White & Case about the                      25      payment. And then Ord meaning
                                                           Page 253 -                                              Page 255
I
               1           ASHOT EGIAZARYAN                              1         ASHOT EGIAZARYAN
               2      technicalities of the sales of the                 2      order?
               3      airplane and that's why I'm not familiar           3                 MR GOLDEN: That's how I read

              •
               4
               5
                  6
                  7
                  8
                      with them.
                           .
                          Q Do you know of a company
                               MR LUPKIN: He's not finished
                          with his answer.
                                  .
                               MR GOLDEN: He's long
                                                           —             4
                                                                         5
                                                                         6
                                                                         7
                                                                         8
                                                                                 it.



                                                                                it
                                                                                    THE INTERPRETER: What is
                                                                                 favor, meaning in favor?
                                                                                    MR GOLDEN: That's how I read
                                                                                                                              :
                  9       finished.                                      9         THE INTERPRETER Thank you ,
              10
              11
              12
                               MR. LUPKIN: No, he's not
                          A. That's why I cannot guess
                                                       .
                      about the negotiati ons wi th White & Case
                                                                        10
                                                                        11
                                                                        12
                                                                              it's for my
                                                                                                 —
                                                                                    (At this time, the requested
                                                                              material was read to the witness.)
              13      regarding the technicalities of this              13    Q. Is Lulie International an
              14      issue.                                            14 offshore company?
              15          Q. Did you have in 2009 an                    15          MR LUPKIN: Objeclion ; lacks
              16       attorney/client relationship with White &.       16    foundation. You may answer.
              17       Case?                                            17    A . I' ve already responded that I
              18               MR . LUPKIN : Objection; calls           18 don't know the registration , the type of
              19           for a legal conclusion, but you may          19 business of this company, of Lulie
              20           answer based on your understand mg.          20 International. I did not own Lulie and I
              21           A . Yes.                                     21 don't own it.
              22           Q. Do you know of a company named            22             .                 -
                                                                               Q What is the do you know a
              23       Lulie International?                             23 company named Clear Voice?
              24           A Tve heard about this company.              24           MR. LUPKIN: Objection; asked
    /-   •;   25              .
                           Q What is that company?                      25     and answered, hut you may answer
                                                                                               7 (Pages 252 to 255)
                                              Merrill Corporation - New York
              1-800 -325-3376                                                                  www.merrillcorp.com/law
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 16 of 52 Page ID #:649



         Case 1 :11 -cv-02670-PKC-GWG Document 231 -35 Filed 06/03/13 Page 10 of 36
                               ASHOT EGIAZARYAN   1 / 19 / 2012    -
                                                   Page 256                                                Page   258
    1         ASHOT EGIAZARYAN                                1            ASHOT EGIAZARYAN
    2        again.                                           2           read it
    3        A I' ve heard about that company.                3            .
                                                                          Q Were you aware that on the



                                           —
     4    If we are talking about the same company.           4        18th of November 2009 Mogfordlmpex
     5    That my brother Suren has such a company.           5        Corporation opened an account at the Hypo
     6        Q. Mr, Translator, please                       6        Investment Bank of Liechtenstein?
     7        A- My cousin.                                   7           A. They could have done it.
     0            MR. GOLDEN: Mr. Translator,                  0           Q. Please turn to page 3764 .
     9        please read to the witness the two               9               MR. GOLDEN: Mr. Translator,
    10        lines in the approximate middle of              10           please read the portion of this
    11        the page, boil dated the 12th of                11           that begins at the top where it
    12        October 2009.                                   12           says client and there's a number
    13            MR. LUFKIN: Excuse me, may I                13           and through the line that says to
    14        just interrupt here, Em, for a                  14           Edward Lozansky.
    15        second ? 1 think you may have the               15               (At this time, the requested
    16        dates wrong. I think they’re using              16           material was read to the witness.)
    17        the European dates, in which case               17            .
                                                                           Q Mr, Egiozaryan, who is Edward
    18        the month would be in the middle                18        Lozansky?
    19        instead .of the day. It says                    19            .
                                                                           A Edward Lozansky is a citizen
    20        12/10/09. That means October 12th,              20       of the United States, a scientist In
    21       2009.                                            21       his time lie came to America, he was
    22           MR. GOLDEN: That's what I                    22        granted political asylum. His wife owns
    23
    24
             said, I said the 12th of October
             2009.
                                                              23
                                                              24
                                                                                    -
                                                                        the magazine he and his wife own the
                                                                        ma gazine called Continent He is the
    25           MR. LUFKIN: Is that what you                 25        president of the so-called Russia House
                                                   Page 257                                                   page 259
     1         ASHOT EGIAZARYAN                               1                ASHOT EGIAZARYAN
     2      said? I apologize. Forgive me.                    2  in Washington.
      3         (At this time, the requested                  3          HJS wife was the daughter of a
      4     material was read to the witness ) .               4 genera] who brought the Russian, the
     5      A. Okay.                                           5 Soviet troops into Czechoslovakia when
      6        .
            Q Do you know why Luiie                            6 (hey crushed the Czechoslovakian revolt
     7   transferred $5 million to. this Mogford               7 there.
      8  account on the 12th of October 2009?                  0    Q. Are you referring to 1967?
      9     A. Let me say once again. I'm                      9    A. Absolutely correct
    10 not handling cither Luiie, the Luiie                   10               .             .
                                                                    Q When did Mr Lozansky get
    11 company or Mogford company The  .                      11 political asylum ?
    12 companies Luiie and Mogford do not belong              12    A. I don' t know in what year he
    13 to me. Pm not handling their financial                 13 got it.
    14 operations and do not know about them.                 14    Q. Was it in the last ten years,
    15 That is why I cannot comment on these                  15 or before that ?
    16 companies' operations.                                 16     A. I know that it was still when
    17         .
            Q Please look at page 3759.                       17 there was the Soviet Union.
    18          T\ 4R. GOLDEN: Mr. Translator,                18     Q. When did yon first meet him?
    19      please read the portion of this                   19     A. I met him approximately in the
     20     page between the line "Opening of                 20        year 1990.
     21     hank account" and (he number                      21                .
                                                                           Q What were the circumstances
     22     information about four lines down.                22        when you met him ?
    .23         (At this time, tire requested                 23           A. Ohmaybeit was in 1991. The
     24      material was read to the witness ).              24        circumstances, when he was engaged in the
     25          THE INTERPRETER: Okay, I've                  25        student exchange with I think Moscow
                                                                                                                         \
    8 ( Pages 256 to 259 )
                                                                                                                             i
                                  Merrill Corporation - New York
    1- 800 - 325- 3376                                      www . merrillcorp . cortt / law
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                        /   17 of 52 Page ID #:650




                             EXHIBIT “E”
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                       ;    18 of 52 Page ID #:651

           Casel:ll- cv-02670-PKC-GWG Document 103 Filed 02/24/12 Page 1 of 35



       1                           UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK
       2

       3                                              X
       4     ASHOT EGIAZARYAN ,
                                                          ll-CV-02670 (GWG)
       5                           Plaintiff ,
                                                          500 Pearl Street
       6                      v.                          New York , New York
       7     PETER ZALMAYEV,
                                                          February 22 , 2012
       8                           Defendant.
                                                      X
       9
                          TRANSCRIPT OF CIVIL CAUSE FOR CONFERENCE
      10                 BEFORE THE HONORABLE GABRIEL W. GORENSTEIN
                               UNITED STATES MAGISTRATE JUDGE
      11
             APPEARANCES:
      12
             For the Plaintiff:              JONATHAN DANIEL LUPKIN , ESQ.
      13                                     Flemming Zulack Williamson
                                               Zauderer , LLP
      14                                     One Liberty Plaza
                                             New York , New York 10006
      15
      16     For the Defendant:               JAMES P. GOLDEN , ESQ.
                                              THOMAS ROBERTS, ESQ.
      17                                      Hamburg & Golden, P . C .
                                              1601 Market Street
      18                                      Suite 3310
                                              Philadelphia, Pennsylvania         19103
      19

      20     For Clear Voice :                MICHAEL RAKOWER , ESQ.
                                              Law Office of Michael C. Rakower
      21                                      747 Third Avenue
                                              32nd Floor
      22                                      New York , New York 10017

      23
             Court Transcriber :              SHARI RIEMER
      24                                      TypeWrite Word Processing Service
                                              211 N. Milton Road
      25                                      Saratoga Springs , New York 12866



             Proceedings recorded by electronic sound recording ,
             transcript produced by transcription service
Case 2:20-cv-11236-RGK-PLA
                        l  Document 2-8 Filed 12/11/20 Page
                                                       \    19 of 52 Page ID #:652

            Casel:ll-cv-02670-PKC -GWG Document 103 Filed 02/ 24/12 Page 2 of 35



                                                                                        2
        1                 THE COURT: Ashot Eaiazarvan v. Peter Zalmavev.
        2                 Counsel , please state your name for the court.
        3                 MR. RAKOWER:    Good morning , Your Honor.     Michael
        4     Rakower representing non party Clear Voice Inc. from the law
        5     office of Michael C . Rakower.
        6                 MR. LUPKIN:    Jonathan Lupkin , firm of Flemming ,
        7     Zulack , Williamson , Zauderer , LLP , on behalf of the plaintiff
        8     and non party Seren Egiazaryan [Ph.].        Good morning.
                                                                       -

        9                 MR . GOLDEN:   James Golden from Hamburg & Golden for

       10     the defendant Peter Zalmayev.
       11                 MR. ROBERTS: And Tom Roberts also from Hamburg &

       12     Golden for Mr. Zalmayev.
       13                 THE COURT: You can be seated if you're not addressing
       14     the court.
       15                 We're here primarily because of a motion from Clear

       16     Voice and Seren Egiazaryan to quash the subpoenas .          I think I'm

       17     also going to deal with the letter , the February 7th letter
       18     since that seems to be done with.        I might mention a couple of
       19     other issues.
       20                 So on the motion    -   well , I mean I've read the
       21     letters .    If there's something that hasn't been said that
       22     someone wants to add feel free , I guess starting with the
       23     movant.     Mr. Rakower , anything?
       24                  MR. RAKOVtfER: Yes, Your Honor.   Thank you.     I realize
       25     that you're familiar with the papers that have been submitted.
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                       \    20 of 52 Page ID #:653

            Case l : ll - cv - 02670- PKC- GWG Document 103 Filed 02/24/ 12 Page 3 of 35



                                                                                              3

        1     I wanted to just stress the point that there is a very , very
        2     real privacy concern here.          I learned moments before today's

        3     hearing that one of our fears has come true in that the

        4     defendant is using information to publish in a negative light
        5     about plaintiff Ashot Egiazaryan but we're certainly concerned
        6     that in the event these documents are released the next in line
        7     will be Clear Voice and Seren.
        8                  I printed out a copy of a cartoon that's published -on
        9     the web that's been published in conjunction with an article
       10     that contains I believe the entire sur reply brief from
       11     defendant Zalmayev in this motion including all of the exhibits
       12     but for those that have been sealed for attorney-client                      that
       13     have been sealed.
       14                  The purpose of their discovery purportedly is to
       15     determine whether Clear Voice has made payments to the LDPR for
       16     the benefit of Ashot Egiazaryan.            It is not purportedly to

       17     publish on the internet cartoons about Ashot Egiazaryan or to

       18     publish transcripts of Ashot Egiazaryan's deposition or to
       19     publish Clear Voice banking records on the web.                 This , in my
       20     view , and in the movant's view , is quite problematic and it's
       21     precisely the reason why we move to quash.               We move to quash

       22     only after I spoke with opposing counsel to see if we could

       23     reach terms , agreement on some kind of limited scope of
       24     discovery , limit their subpoena in some way.               That request
       25     which was issued on multiple occasions             --   we talked about
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                       I    21 of 52 Page ID #:654

            Case l:ll-cv-02670-PKC-GWG Document 103 Filed 02/ 24/12 Page 4 of 35



                                                                                          4

        1     different possible permutations , all of them were flatly
        2     rejected.    The position was that they're entitled to all of the
        3     discovery they seek notwithstanding the fact that they're
        4     seeking supposedly information concerning payments by Clear

        5     Voice after having received payments from Mogford [Ph.] onto
        6     the LDPR .   They want bank   --   account opening records.     They

        7     want every document that Wells Fargo has concerning Clear

        8     Voice.   Most of the documents they request couldn't have   '




        9     anything to do with transfers of payments.         They just don't.

       10     Account opening records don't do that but they want them and
       11     they also want unredacted complete banking statements , not just
       12     entries that relate to transfers from Clear Voice to the LDPR
       13     or transfers
       14                  THE COURT: Well , here's my problem.       I have sympathy
       15     on the privacy front.     We can talk about that.        But the      I'm
       16     not sure how to phrase this but the reds here is itself

       17     compromised , at least that's what the evidence shows so far.
       18     So we're not talking about IBM and we could have a narrow
       19     subpoena that relates only to the issues for which the person
       20     is suing IBM or vice-versa.        We have an entity that gets money

       21     for no apparent reason whose existence is unexplained who Ashot
       22     has himself says he gives money to for no apparent reason .
       23                  So we're not in the realm of what     --   the typical

       24     discovery situation.     That's your big hurdle.
       25                  MR. RAKOWER: Well , in response to that hurdle - - let
Case 2:20-cv-11236-RGK-PLA
                        \  Document 2-8 Filed 12/11/20 Page
                                                       (    22 of 52 Page ID #:655

            Case l: ll-cv-02670- PKC-GWG Document 103 Filed 02/24/12 Page 5 of 35



                                                                                         5

       1      me see if I can leap over it    . Your Honor.     You say the entity's

       2      purpose has not been explained but I don't think the entity's
        3     purpose has been properly questioned yet.         There was a
        4     deposition of Ashot Egiazaryan.       I wasn't at that deposition
        5     but I am certain because I've         well , I'm certain with respect
        6     to all aspects of that transcript but for that which has been

        7     sealed that only two questions were asked concerning Clear
        8     Voice,    One was have you ever heard of the entity named Clear
        9     Voice .   The answer was yes.     Another question was is Clear
      10      Voice one of the entities that you know of that has been
      11      audited.    That's the only question     —
      12                  THE COURT: This is not your problem but I wouldn't
       13     put too much faith in the two question problem given for a

       14     reason no one has mentioned which is that when he actually

       15     asked directly about Clear Voice the question was objected to .
       16                 MR. RAKOWER: But not directed         he wasn't directed
       17     not to answer.

       18                 THE COURT: It doesn't matter.        Once that objection is
       19     made to me that waives any argument that there should have been
       20     follow up questioning.      So I wouldn't go there with that.         What
       21     else do you have?

       22                 MR . RAKOWER : Okay , Your Honor .    I hear you .   I'm not
       23     sure why but okay .
       24                 The other point though is , Your Honor , that Seren
       25     himself hasn't yet been deposed.        Now, the plaintiffs deposed
Case 2:20-cv-11236-RGK-PLA
                        \
                           Document 2-8 Filed 12/11/20 Page
                                                       i    23 of 52 Page ID #:656

            Case l: ll-cv-02670- PKC-GWG Document 103 Filed 02 / 24/12 Page 6 of 35



                                                                                               6

        1     Ashot Egiazaryan without the benefit of any financial
        2     statements.     They asked him questions and there's actually good

        3     reason to that because the possibility , the possibilities of
        4     what could be discovered here are virtually limitless.               It's a
        5     fact Your Honor essentially acknowledged back in November.                  So
        6     in deposing Ashot they were able to ask him anything and
        7     everything and now they tailor their questions and follow any
        8     track , any line of inquiry they wanted.         The same can be done
                                                                              .    .




        9     here with Clear Voice.
       10                 After having    --   they have said repeatedly in their

       11     papers and during this motion that the people in the know about

       12     this issue , about what Clear Voice does and how it does it are
       13     Ashot , Artami Egiazaryan and Seren Egiazaryan.           They've deposed
       14     Ashot without financial statements.          Let them depose    --
       15                 THE COURT: Again, the normal rule is you get the
       16     documents and then you question the person.           When I was being
       17     presented with this these many months ago, I don't know that it

       18     was in front of me that there was an affidavit from Gloriazoff

       19     or whatever his name about millions of dollars being used by

       20     Ashot and Clear Voice.       That was one thing .
       21                 And the second thing I think as I was imagining the
       22     elderly aunts and cousins being questioned for no reasons .                 So
       23     this is not what 1 was thinking about back then when            l    said
       24     let's do some other things first.         Maybe it was in front of me
       25     and I hadn't focused on it but it's certainly in front of me
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                       I    24 of 52 Page ID #:657

            Case l:ll-cv-02670-PKC -GWG Document 103 Filed 02/ 24/12 Page 7 of 35



                                                                                           7

        1     now.    So I wouldn't put too much stake in that either.
        2                  MR. RAKOWER: Understood.     The Gloriazoff statement
        3     doesn't say precisely what you just suggested , Your Honor.              I

        4     don't believe it identifies Clear Voice.         It does mention an
        5     entity controlled by Seren but it does not mention Clear Voice.
        6     One can make any inferences they want       -
        7                  THE COURT: Hold on.    Let's look .    If I'm wrong I'd
        8     like to know.
        9                  MR . RAKOWER: I hope I'm right , Your Honor .

       10                  THE COURT: It mentions Seren.      I apologize.
       11                  MR . RAKOWER: But , Your Honor
       12                  THE COURT: I could make it worse for Seren but
       13     given   --   we have this other entity that's      --   that Ashot
       14     controlled.     I forget is name that is giving money to Clear
       15     Voice and that we have actual records on that .           I mean this is
       16     just not a normal business .       This is not a business where
       17     someone is giving something to someone for value.             This has to
       18     be looked into .
       19                   MR. RAKOWER: I don' t protest that it shouldn't be
       20     looked into , Your Honor.      I just -- my position is that there
       21     are privacy interests at stake and so we now need to think

       22     about what less intrusive mechanisms are there .            There's no
       23     prejudice to the defendants in requiring them to               because
       24     they won't limit their subpoena in any way in requiring them to

       25     ask questions in the form of a deposition where they can be
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 25 of 52 Page ID #:658

            Case 1: ll Cv-02670-PKC-GWG Document 103 Filed 02/24/12 Page 8 of 35
                         '




                                                                                         8

        1       counsel present who can object where they can ask narrowly
        2       tailored questions before they just get the full Monty , Your
        3       Honor , if you will , and get all the documents.         Let them ask in

        4       and then they can come back either to us or if necessary the
        5       court and seek those records.

        6                      THE COURT: So what happens, they go to Seren , he says
        7       what he says in his affidavit , I've never given money for          --
        8
        -   -   Clear Voice has never transferred money for the benefit LDPR
        9       and that's the end of it?
       10                      MR. RAKOWER: No.     But , Your Honor
       11                      THE COURT: It's clear that I don't think he has any
       12       way of knowing where his money is going.           I don't know.   I mean

       13       given the way      --   what's his name?    Ashot is moving stuff around
       14       if he's giving money        --   if Ashot tells him oh , give money to
       15       corporation XYZ.        For all we know that's the corporation that

       16       gives money to LDPR.         That's the problem when we have people
       17       moving money for no apparent reason.
       18                      MR. RAKOWER: I appreciate     --
       19                      THE COURT: And without consideration.
       20                      MR. RAKOWER: I appreciate the complexity , Your Honor ,
       21       I do .       My only concern is in an effort to try to protect the

       22       privacy interests we go forward with a less intrusive means
       23       while preserving the possibility that the most intrusive means
       24       can be used.
       25                       THE COURT: Anything else?
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 IPage 26 of 52 Page ID #:659

            Case l : ll -cv -02670- PKC -GWG Document 103 Filed 02/ 24/ 12 Page 9 of 35



                                                                                            9

        1                  MR. RAKOWER: If you can just give me one moment, Your
        2     Honor , to take a look?
        3                  THE COURT: Sure.       Take your time.
        4                               [Pause in proceedings. ]

        5                  MR. RAKOWER: I'll reserve an opportunity to rebut
        6     what the defendant says but that's it for now .              Thank you , Your
        7     Honor.
        8                  THE GOUR-T: -Mr. Lupkin, were you going to speak or
        9     should I go to the other side?
       10                  MR . LUPKIN: You can go to the other side.
       11                  THE COURT: You're representing the same parties ;
       12     correct?

       13                  MR. LUPKIN: Except for Clear Voice.

       14                  THE COURT: Got it .       Mr . Golden , anything?
       15                  MR . GOLDEN: I think just two things, Your Honor.              The
       16     first is to put some names to what Your Honor recollected is
       17     that in our responsive brief that included as an exhibit the
       18     Gloriazoff declaration we also had bank records from one of the
       19     companies controlled by Gloriazoff for Ashot .              That company is
       20     called Mogford Impacts .        Mogford Impacts is the company that
       21     had transferred huge amounts of money to Clear Voice.
       22                  The second comment      i   had about the real         the

       23     realistic probability that we will uncover money that went to
       24     the LDPR relates to something that we discovered when we
       25     reviewed the asylum records.
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 27 of 52 Page ID #:660
                           t




        Case l:ll-cv-02670-PKC-GWG Document 103 Filed 02/ 24/12 Page 10 of 35



                                                                                  10

       1                THE COURT: Now that you mention that , I was going to
       2    get to this    later , but my -- I don't like having secret
       3    evidence in a public proceeding.        So the theory on my ruling on

       4    the asylum application was that you were going to look at it
        5   and if there was something obviously relevant you would make an
       6    application that the designation be lifted ,       So I noticed one
       7    of the February 17th letters quotes from it .      It seems clearly
        8   relevant.     I don't know what could be more relevant ;     So -right
       9    now I want to keep this a public proceeding.        There's someone

      10    in the audience.      I don' t know who it is.   Maybe he's with one

       11   of you but in any event the transcript is public as far as I'm
       12   concerned .
       13                 So I don't want to reveal anything that I've ordered
       14   to be held confidential.       However , you are entitled to make an

       15   application to reveal it and in fact the presumption is if it's
       16   going to be in papers given to me and for which I might be

       17   issuing a decision , it shouldn't be confidential unless there's

       18   very good reason to keep it confidential .       So before you say
       19   anything on the asylum application, I thought I'd make that

       20   point.   I don't know that I     --   unless they want to say they're
       21   not going to object to that piece being made public I don't

       22   want to talk about it .      Are you going to be objecting?

       23                 MR. RAKOWER: Yes , I will be .

       24                 THE COURT : So I want to have a process for doing
       25   that .   You should send me a letter and do it soon explaining
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 28 of 52 Page ID #:661

        Case l:ll- cv-02670- PKC-GWG Document 103 Filed 02/ 24/12 Page 11 of 35



                                                                                      11

       1    why it should be lifted and to what degree and for what purpose

       2    and so forth and what piece of the application.         Let them
       3    respond and then we'll do it but otherwise let's not talk about
       4    it here.   This is public .
       5               MR. GOLDEN: I understand.      So that it's clear , what I
       6    was about to do was to ask Your Honor how you wanted to handle
       7    that.   You answered my question before I asked it.         So I have
       8    nothing else to say.
        9              THE COURT: Why don't you address the issue of things
      10    being thrown up on the internet if you feel that's relevant?

      11               MR. LUPKIN: I can say two things.
      12               THE COURT: Specifically in the context of the Clear
      13    Voice documents which if I were to rule that you were to get
       14   them I think we should talk about whether there should be
       15   restrictions because the fact is this is a non party. I don't
       16   buy the arguments that there's no difference between corporate

       17   interests and individual interests.       I think the case law does
       18   not address the question that's arising here.         Totally
       19   different contexts .    I think these are    --   right now these are
       20   corporate documents , the conclusory statements to the contrary

       21   notwithstanding , not to mention the fact that there        --   again,
       22   this business is not a corporation.        As most human beings

       23   normal understand a corporation which is receiving money for
                                                '




       24   things given for value.       So there's that.
       25              On the other hand , I don't know that I want this
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page
                                                       \
                                                            29 of 52 Page ID #:662

        Case l : ll-cv-02670- PKC-GWG Document 103 Filed 02/24/12 Page 12 of 35



                                                                                   12

       1    stuff being thrown up on the internet .       So tell me what you
        2   think we should do about that.
        3              MR. GOLDEN: To answer what I think is your first
        4   question, Mr. Egiazaryan's public relations firm, BGR Bagarra ,
        5   has been regularly providing members of the Russian press in
        6   particular but also the United Kingdom press and the American

        7   press with very detailed reports about this proceeding.           My

        8   speculation -is t-hat -someone - among the- -many members of the press —

        9   who has been contacted by Mr. Egiazaryan has been accessing the
       10   docket , the public docket in this case and somebody chose to
       11   take something that was filed in the docket and either publish
       12   the whole thing or be inspired to write a cartoon.
       13              With regard to your second question, we certainly can
       14   maintain some kind of confidentiality for the Clear Voice
       15   records.
       16              THE COURT: What's your proposal?        What's your
       17   proposal on that?

       18              MR . GOLDEN: Well , the first is because I prefer not
       19   to have things filed under seal because it's burdensome and

       20   it's also contrary to the idea of public proceedings.
       21   Certainly we will agree to maintain its confidentiality and to
       22   use it only for purposes of this .      That's a common level of
       23   confidentiality .   Then we get to the problem of if -we have to
       24   make a motion we have those exhibits and if we want to use them
       25   we make a motion then.     It otherwise becomes a public record.
Case 2:20-cv-11236-RGK-PLA
                        \
                           Document 2-8 Filed 12/11/20 Page
                                                       v    30 of 52 Page ID #:663

        Case l : ll-cv-02670- PKC-GWG Document 103 Filed 02/24/12 Page 13 of 35



                                                                                   13

        1                 THE COURT: Right.   Well , obviously I would   --   it
        2   would be bad if things were put in the public record for the
        3   purpose of making them public, a public record of this case.
        4   You understand what I'm getting at.

        5                 MR . GOLDEN: Yes.
        6                 THE COURT: So I'm not sure how to solve that problem.
        7   I cert   --   let me go through my ruling and then we'll talk about
        8   the level of confidentiality.
        9                 This arises in the context of a motion quash a
       10   subpoenas .     Subpoenas are subject to Rule 26 ' s relevance
       11   requirement which we're all familiar with.         Nonetheless , a
       12   court does have to weigh the relevance or probative value of
       13   the documents being sought against the privacy interests
       14   asserted.
       15                 As I've already mentioned, the issue of what        --
       16   whether and how Ashot Egiazaryan has given money to the LDPR is
       17   the critical issue in this case and there is evidence that's
       18   been obtained in discovery and otherwise that makes it clear
       19   that Ashot moves money around for no apparent reason , that the
       20   money has gone to his cousin , Seren, that the source of this

       21   money - - that this money ends up with Clear Voice and that

       22   we're talking about millions of dollars .        So inquiry into what
       23   Clear Voice is doing is certainly important.
       24                 Now , there are some situations where we can go to a
       25   company and say you know what , give me the records that relate
Case 2:20-cv-11236-RGK-PLA
                        \
                           Document 2-8 Filed 12/11/20 Page
                                                       /    31 of 52 Page ID #:664

        Casel:ll-cv-02670-PKC - GWG Document 103 Filed 02/24/12 Page 14 of 35



                                                                                14
       1    to this particular issue and we trust them to do that.         I don't
       2    think this is such a situation because of these unexplained
       3    payments and the -- and the way Clear Voice and Ashot move

       4    money around as I say for no apparent reason and the clear

       5    evidence that Clear Voice is being used for Ashot's benefit.
       6              So when Seren says that no payments were made for the
       7    benefit of LDPR , which is a conclusory statement, I don't even
       8    see how Seren could know that because of th evidence that

       9    exists that Clear Voice is being used by Ashot to move money
      10    around.
      11              So , accordingly , I'm not going to quash the subpoena.
      12    I'm ready to talk about a limitation certainly that this
      13    material should be used only for purposes of this litigation
      14    but it becomes very unwieldy if I give a higher level of
      15    confidentiality designation because it prevents a party from

      16    presenting evidence to me that's available to the public which

      17    it should be regarding this case or presenting in a summary
      18    judgment motion or a trial.

      19              So if someone -- since I didn't really hear argument

       20   on this , I'm willing to give you one last shot , Mr. Rakower, as
       21   to some additional restriction and to give me a basis for it
      22    but right now that's the way I'm looking at it .
       23             MR . RAKOWER: Thank you , Your Honor .     xf you don't
       24   mind , may I just backtrack and ask Your Honor a question with
       25   respect to your ruling?
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 32 of 52 Page ID #:665

        Casel:ll- cv- 02670 -PKC -GWG Document 103 Filed 02/24/12 Page 15 of 35



                                                                                    15
       1              THE COURT: Yes.
       2              MR. RAKOWER: I understand Your Honor's position with
       3    respect to payments from Clear Voice and onward.          What about
       4    items like the account opening documents that wouldn't bear at
       5    all on the question of payments?
        6             THE COURT: Well , it might bear upon Ashot's
       7    relationship to this account .     So I'm overruling that objection
       8"
            too.
       9              MR . RAKOWER: With respect , Your Honor , to the
       10   question of confidentiality , a designation of the documents is

      11    confidential for the purpose of usage, utilization of the
       12   documents is fine if
       13              THE COURT: I didn't say confidential .        What I said is
      14    they can be used only for purposes of this litigation which

       15   means they can't be put on the internet or handed out.           They
       16   can be used only for the litigation.        That means that if Mr .
       17   Golden wants to show it to a witness at a deposition and say
       18   what's this about , that's not going to      --   that's not going to
       19   be automatically confidential .      If he wants to put in his brief
       20   just the way he did in the briefs in this case , you know , I've

       21   got a declaration from this guy , I've got this , and now I've

       22   got an account document that says      Clear Voice paid $1 million
       23   to this entity and this entity then gave it to LDPR , that's not

       24   going to be sealed off from the public .
       25              MR . RAKOWER: So I was going to try to take it step by
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 33 of 52 Page ID #:666

        Case l: ll-cv-02670-PKC- GWG Document 103 Filed 02/ 24/12 Page 16 of 35



                                                                                     16

       1    step with respect to the question of         --   the concept of using
       2    the documents only for purposes of this litigation.             As a
       3    corollary to that , I would ask that if they          --   outside a
       4    deposition for a moment, if they were to show the documents to

       5    anyone that that person sign an undertaking acknowledging the

       6    documents would be only used for the purposes of this
       7    litigation .

       8               THE COURT: Yes, absolutely.
        9              MR. RAKOWER: Thank you , Your Honor.
      10               Now , with respect to depositions. Your Honor , in my
      11    view those depositions at the moment when documents produced by
      12    Clear Voice     I'm sorry , produced by Wells Fargo related to
      13    Clear Voice , if those documents were going to be shown to the
       14   witness at that moment those     --   the pages of that transcript
       15   could be designated as confidential.
      16               THE COURT: So now you're making a very different
       17   request.

       18              MR . RAKOWER : I understand.       I'm moving on now.
       19              THE COURT: It' S not just     -    I mean it seems to me
       20   that it would   -- you're not   just going to limit this request to
       21   depositions, are you?

       22              MR . RAKOWER : No , no .   I was going to
       23              THE COURT: You're going to do the same thing for the
       24   exhibit to the summary judgment motion .
       25              MR. RAKOWER: Yes, but I was going to describe a
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 34 of 52 Page ID #:667

        Casel:ll-cv-02670-PKC-GWG Document 103 Filed 02/ 24/12 Page 17 of 35



                                                                                       17

       1        process whereby even prior to the deposition if they wanted to

        2       approach counsel and see if an agreement can be worked out with

        3       respect to certain documents.    We haven't yet seen the
        4       documents , Your Honor.   So we don't really know what's in
        5       there.    We don't know     and we had asked defense counsel if
       6        they would allow us to review them actually in the context of
        7       this motion because we might have been able to rescind the
            "


        8       motion.
        9                   THE COURT: Clear Voice can't get its own documents?
       10                   MR. RAKOWER: Theoretically we could but in the
       11       process of this motion when we filed it there wasn't time to

       12       get those documents and then review them.       So I'm not trying to
       13       cast dispersions on defense counsel .     My only point is it may

       14       be that if we see particular documents that they want to ask
       15       questions about we will have no issue but in the event that
       16       there is an issue I'm asking for some kind of mechanism to
       17       provide.
       18                   THE COURT : The normal mechanism.    Is there a
       19       confidentiality order in this case?

       20                   MR. RAKOWER: There is not .
       21                   THE COURT: There is not , okay.     The normal mechanism

       22       and maybe it is what should be used , and I'll hear from Mr .
       23       Golden , is if they want to look through those documents and
       24       designate because they think they have a justification, certain
       25       of them is confidential .    Maybe they relate to    --   maybe they
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 35 of 52 Page ID #:668
                                                       !

        Case l : ll-cv-02670 - PKC-GWG   Document 103 Filed 02/24/12 Page 18 of 35



                                                                                     18

       1    have a social security number in it , all kinds of things, but

        2   they should be entitled to do so and then you can protest and

        3   bring it to me rather than just being allowed to automatically

        4   put it into a summary judgment motion or show it at a

        5   deposition .    So I think there's some fairness in that.

        6              MR. RAKOWER: Your Honor , if I may since I'm wearing
        7   two hats here.
        8              THE COURT: Yes.

        9              MR . LUPKIN: Your Honor , if I may since I'm wearing
       10   two hats here.
       11              THE COURT: Yes.
       12              MR. LUPKIN: Both for the party and also for Seren
       13   who's a non party .      I think that that makes sense.        My

       14   suggestion     --   it's not my goal to inhibit Mr. Golden from
       15   putting in anything he thinks is appropriate in terms of
       16   prosecuting or defending the case.          I would imagine that with
       17   respect to a submission to the court there is a process for

       18   sealing certain documents.         It's very common and it's discussed
       19   at length in the Lugosh case out of the Second Circuit.
       20               THE COURT: I'm quite familiar with it.           I'm trying to

       21   avoid that if necessary .        The way to      Mr. Golden, do you have
       22   any basis for objecting to what I just said?            I know this makes
       23   it more cumbersome for you but given that we don' t even know

       24   what these are.        The normal process is people get to designate
       25   things as confidential and then there's a process where you can
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 (Page 36 of 52 Page ID #:669
                        \



                 -
        Casel:ll cv-02670-PKC-GWG Document 103 Filed 02/24/12 Page 19 of 35



                                                                                  19

        1   challenge it and they have the burden of showing it's

        2   confidential.
        3             MR. GOLDEN: I do not object to that.

        4             THE COURT: So that's what we should do here.         We
        5   should use the normal process which means you folks need a
        6   confidentiality order.        If you can't agree on one I can just
        7   issue one on my own.      It should allow for one side at any time

        8   to designate as long as it's in good faith and a belief they
            '




        9   could make an argument under Rule 26(c ) documents as
       10   confidential and that says that if there's a disagreement by
       11   the other side they      --   the parties confer.   If they can't reach
       12   agreement then once side writes me and the burden is of course

       13   always on the party that made the designation to justify the
       14   level of restriction.
       15             So once designated as confidential use only for
       16   purpose of litigation and can't be shown to anyone except
       17   attorneys and parties involved on the case or deponents or

       18   other people    --   the normal list, experts and so forth .   This
       19   can't be the first confidentiality order you folks have been
       20   involved in.     So let's have a standard order and the defendants

       21   or rather Clear Voice will be allowed to designate under that

       22   order as long as they agree to be bound by it .
       23             MR . RAKOWER: Thank you , Your Honor.

       24             THE COURT: I think that takes care of this motion
       25   unless there's questions.         Should I go onto the February 7th
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 37 of 52 Page ID #:670
                            \                              i

        Case l:ll-cv-02670- PKC-GWG Document 103 Filed 02/24/ 12 Page 20 of 35



                                                                                      20

       1    letter?
       2                  MR . RAKOWER: Just for the sake of clarity then.       We

        3   are   - we understand that number one , the documents will be
       4    treated   —    will be used only for this case and number two , we
        5   can designate certain documents as confidential .
       6                  THE COURT: Yes , those go together.     So even if
        7   there's no -- even if I overrule the confidentiality
       8    designation     — let me think about this.    Now your question is

        9   can it be used outside the case.       I don't know.     See how you

      10    draft the order , if you want different levels but I don't think
      11    I want to decide that right now.       Let the designation process

      12    decide that and the confidentiality order work that out.             If
       13   you can't I'll figure something out.

       14                 MR . RAKOWER: I see them as mutually exclusive .       I
       15   think I have a good understanding .       Thank you , Your Honor.
       16                 MR. LUPKIN:   I do actually have one point of
       17   clarification.      I just want to make sure I understand. If
       18   something under this sort of broad concept is designated as

       19   confidential it may not be used in any             not only may not used

       20   outside of this litigation but it may only be used in the
       21   submission to the court if we reached an understanding that it
       22   is no longer confidential .
       23                 THE COURT: Say it again .
       24                 MR . LUPKIN: Let me try it again.      In lieu of a
       25   sealing procedure which I gather you want to avoid at least at
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 38 of 52 Page ID #:671

        Casel:ll-cv-02670-PKC -GWG Document 103 Filed 02 /24/12 Page 21 of 35



                                                                                  21

        1   this juncture , if something is designated confidential by these
        2   Clear Voice records those documents may not be put into a
       3    submission.    Is that what

       4               THE COURT: Unless I remove that designation.
        5              MR. LUPKIN: Yes , that's exactly right.
        6              THE COURT: But if you win on that or if he doesn't
        7   want to challenge it then we have confidential documents that

        8   the protective order will itsel’f tell us what can bendonemtfith
                                                              *    '




        9   it and most protective orders say that those documents can't be
       10   put into the public record.     They have to be sealed and so

       11   forth.   So , yes .
       12              MR. LUPKIN: So I just wanted to make sure that the
       13   confidentiality order that you're contemplating does provide
       14   for some sort of sealing mechanism.
       15              THE COURT: Yes.    Assuming that I uphold the

       16   confidentiality designation if it's challenged.
       17              MR . LUPKIN: Thank you.
       18              THE COURT: So I'm ready to go on to the February 7th
       19   matters.   Hold on one moment .
       20                          [Pause in proceedings.]
       21              THE COURT: I read the letters.      Does anyone want to
       22   add anything?     I guess we would start with Mr . Golden.
       23              MR. GOLDEN: I don't have anything to add.        I would
       24   just with the court's position summarize in two sentences what

       25   this is about, that the bank records necessarily include all
Case 2:20-cv-11236-RGK-PLA
                        \
                           Document 2-8 Filed 12/11/20 Page 39 of 52 Page ID #:672
                                                           I
                                                           \




        Case l:ll- cv-02670- PKC- GWG Document 103 Filed 02/24/12 Page 22 of 35



                                                                                       22

        1   kinds of things that are unrelated to the case and the most
        2   important part is unlike our attempt to get financial records
        3   from Mr. Egiazaryan.    We have provided lots of specific
        4   financial records , copies of checks, a few entries in bank
        5   statements that are relevant to the case.          We have provided

        6   those things and the irony is is that it's because we provided
        7   those things that Mr. Egiazaryan's counsel knew the identity of
        8   the accounts so they could serve the subpoenas on the banks and
        9   in particular no request in the normal request for documents
       10   was made for the broader collection of financial records that

       11   the would obtain in response to the subpoena to the banks.
       12             THE COURT: Say that last thing again.
       13             MR. GOLDEN: No request      --   let me back up.   There was
       14   a request for what I'll call relevant financial records.              In
       15   response to that we provided things like checks and deposit

       16   references , some money that Mr. Zalmayev has received to do the
       17   work that he did , and some checks that he wrote to other people
       18   who were helping them.     We provided that.       That's what
       19   identified the bank accounts.
       20             Then Mr. Egiazaryan instead of asking us by a request
       21   for documents for all of the bank records to which we would

       22   have objected they skipped that step and just went right          -
       23   went right to the bank.       So we're in a situation now where the
       24   things that have been    --   that are relevant have been produced
       25   and what's left is much broader irrelevant and in some cases
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 40 of 52 Page ID #:673
                           \



        Case l : ll -cv-02670- PKC -GWG Document 103 Filed 02/ 24/ 12 Page 23 of 35



                                                                                       23

        1   inherently confidential information.

        2              THE COURT: You know what their argument is going to
        3   be given my last ruling?
        4              MR . GOLDEN: Yes.
        5              THE COURT: I'm not saying there isn't an answer but
        6   I'm not sure the answer is we produced the relevant stuff .
        7   Shall I tell you what their argument is going to be?
        8              MR. GOLDEN: Well , you and I agree.          We have the same

        9   expectation about what their argument is going to be.

       10              THE COURT: Their argument is going to be my guy ,
       11   Clear Voice , has to produce all its records , you don't trust
       12   him to find the LDPR things. Your guys should have to produce
       13   all his records, we don't trust him to find the Egiazaryan
       14   things.

       15              MR. GOLDEN: That is the expectation.            That is my
       16   expectation also of what they're going to say and the
       17   difference is we actually produce some information.
       18              THE COURT: Well , you didn' t actually give Clear Voice
       19   or Seren   -   even if you had given them a chance you're not
       20   trusting them as to saying there's nothing in there anyway.                So
       21   the fact that you produced information doesn' t seem to me to be
       22   all and end all of your argument .         Let me hear from them and
       23   then you can get your rebuttal .        Go ahead .

       24              MR . RAKOWER: I'm not going to take time on the record
       25   repeating the very same arguments that you made.              I'm making
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 41 of 52 Page ID #:674
                          \


        Case l : ll -cv-02670- PKC-GWG Document 103 Filed 02 / 24/ 12 Page 24 of 35



                                                                                         24

       1    that argument that it's made but I think that there's an
        2   additional consideration here that bears mentioning.               This is
        3   not in any way casting dispersions on counsel.               I assume

        4   counsel is acting professionally.            But the reality is that the
        5   way in which these documents came out was anything but normal.
       6    We received a large chunk of documents that was produced.

        7              THE COURT: Which was explained in his letter.                If
        8   there's something wrong with the explanation tell me.
        9              MR . RAKOWER: There's nothing with the explanation but
       10   the bottom line is that we didn't get an enormous number of

       11   these financial related documents until we served the bank
       12   records.   So putting aside whether Mr. Golden is discharging
       13   his duties , I have no reason to believe that he's not            .   I don't
       14   trust that something that may not be self evident to Mr. Golden
       15   will be produced because I frankly have doubts about the
       16   defendant's reliability.
       17              THE COURT: Anything else?            I'm sorry.
       18              MR. RAKOWER: Not at this time, Judge.
       19              THE COURT: I believe this presents a different
       20   situation and I'm going to try to explain it.                Maybe it will

       21   help future disputes.       I don't know .
       22              First
       23              MR . RAKOWER:    _L ' m   sorry , Judge .   There is one thing I
       24   wanted to mention. I apologize.
       25               THE COURT: Sure.
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 42 of 52 Page ID #:675
                           \


        Case l:ll-cv-02670 - PKC-GWG Document 103 Filed 02 / 24/12 Page 25 of 35



                                                                                   25
        1                MR. RAKOWER: The other difference is that Mr.
        2   Zalmayev is a party to this case.        In light of the order that
        3   you just issued pertaining to non parties, it would seem that
        4   the production of these bank records almost flows [inaudible]
        5   from the earlier ruling.
        6                THE COURT: I'll see if the flow gets stopped or not.

        7                First, one distinction between the subpoena to Clear
        8   Voice and what is being sought here is the centrality of the

        9   issue to the case.       The payments by Ashot to the LDPR are
       10   absolutely central.       That's what plaintiff is suing about, one
       11   of the two or three things that he's suing about and probably
       12   the main thing which is his denial that that occurred and the
       13   claim that this defamed him .
       14                 So that -- discovery on that I'm going to allow much
       15   more leeway than I might in other areas that are less central.
       16   Here , there's no question that the issue of the defendant's
       17   truth   --   knowledge of the truth or falsity of the statement

       18   which is the actual malice defense is certainly central but the
       19   relationship between the defendant and others as a way of

       20   proving the defendant's knowledge is sort of an order of
       21   removal from that central issue.        I'm not saying it's

       22   irrelevant .       I accept the plaintiff's argument that motive ,
       23   intent can be relevant and for what it's worth         i'll   cite a

       24   Second Circuit case, Celle v.       Filipino Reporters ,   209 F .3d 163 ,
       25   183 (2d Cir. 2000).
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 43 of 52 Page ID #:676
                                                       {

        Case l: ll-cv-02670- PKC-GWG Document 103 Filed 02/ 24/12 Page 26 of 35


                                                                                     26

       1                So they make clear that it's possible in some
       2    instances to use motive in conjunction with other evidence they
       3    say or as they put it evidence of ill will combined with other

       4    circumstantial evidence could go to this question of whether
       5    the defendant acted with reckless disregard as to the truth or
       6    falsity.    But as I say , this is sort of removed from the
       7    central issues which are payment and the defendant's knowledge.
        8   So that puts a different light on this request:

        9               Another    --   but I'm not denying the relevance.    So
      10    and , in fact , the defendant is offering to produce all the
      11    material that's relevant to the question of his relationship
      12    with others vis-a-vis his activities in regard to the
      13    plaintiff .      What we have is the defendant saying we're not

      14    trusting the defendant to do this, we want to see the records.

      15    The problem is is that sweeps in a whole         --   necessarily sweeps
      16    in a number of private and irrelevant records.           While in some
      17    instances I'm willing to let a party look through those,
      18    instances where there seems to be unexplained and potentially
      19    illegitimate corporate activity , transfers for no value and

       20   things like that , there's no evidence of anything like that

       21   here.    So that casts an entirely different light on the
       22   situat.i on .
       23                   The normal rule in discovery -- think about the old

       24   days when the defendant had a correspondence file and we say to

       25   the defendant give me all letters to        --   that you sent to the
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 44 of 52 Page ID #:677
                                                       i

        Case l: ll-cv-0267CbPKC- GWG Document 103 Filed 02/24/12 Page 27 of 35



                                                                                   27

        1   '
                XYZ Corporation and then the lawyer or somebody document
       2        custodian would go through the correspondence file , pull out
        3       all the letters to the XYZ Corporation.     Well , the plaintiff
        4       didn't get the entire correspondence file.     There is a certain
        5       level of trust in some situations.   So that is a paradigm that
       6        in some cases applies and some cases doesn't , and in this case
        7       I think it does apply and that there's no reason not to use it
        8       and if you accumulate some evidence down the road that

        9       documents on this question were not produced then by all means
       10       bring it to my attention and maybe the paradigm will shift but

       11       I guess I'm overruling the defendant's objection that there's
       12       no relevance to this information.    So they are obligated to

       13       produce it.   Their answer is they produced it all and I'm
       14       prepared to leave it at that until I get evidence that they in

       15       fact didn't do what I'm now directing them to do if they
       16       haven't already done it .
       17                 I don't know if it's going to matter for purposes of
       18       some disputes I see floating in later letters but whether a

       19       party received payment for attorney's fees I don't see any

       20       reason why that' s going to be relevant.    The rule as far as I
       21       understand it is that the attorney's   --   the right to attorney's
       22       fees belongs to a client , that they're entitled to receive it
       23       even if an attorney was appearing pro bono on their behalf or
       24       someone else was funding their attorney's fees or there was a
       25       contingency arrangement .   That's been the rule for statutory
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 45 of 52 Page ID #:678
                          \


        Case l:ll-cv-02670- PKC-GWG Document 103 Filed 02/ 24/12 Page 28 of 35



                                                                                  28

       1    attorney's fees for thirty years.       So if they're entitled to

       2    attorney's fees or damages they just get those attorney's fees

       3    and while you're certainly entitled to know what they paid

       4    their lawyer as attorney's fees if someone was advancing them
       5    payments for that I don't see how that's going to be relevant

       6    down the road.

       7                THE COURT : Go ahead.
       8                MR . LIPKIN: Since that application has not yet been

       9    fully briefed --

      10                THE COURT: It seemed like it was mentioned in this
      11    one .   Did I imagine that ?
      12                MR . LIPKIN: It was mentioned but it was a reference
      13    to it in a later application where it's really sort of

      14    distilled and presented further.
      15                My point is really two -fold.     I understand what
      16    you're saying , Judge , about the identity of who's paying for it

      17    for the purposes of damages .       I don't necessarily agree with it

      18    but I unders tand it .   It does not change the fact that the

      19    identity of who is paying Mr . Zalmayev's lawyers is relevant to

      20    the first issue that we were just talking about , and that is
      21                THE COURT: Correct . I didn't mean to say otherwise.
      22    I was thinking , specifically thinking about whether it was
       23   relevant to the attorney' s fees argument .      It may be relevant

       24   to this other point .    I didn't intend to speak to that .

       25               MR . LIPKIN: Okay .   I wanted to just clarify that and
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 46 of 52 Page ID #:679
                                                             ‘

        Case l : ll -cv-02670- PKC-GWG Document 103 Filed 02/24/12 Page 29 of 35



                                                                                     29

       1    to the extent that Your Honor is ruling , I don't know whether
       2    you are or you're not , on the     --   our entitlement to get
       3    redacted invoices from Mr . Golden
       4              THE COURT: I wasn't really intending to rule on that
       5    although I kind of started talking about it but maybe it will

       6    forestall something .    Can we perhaps deal it out now?          What is
       7    it you want , invoices that Mr. Golden is charging the client
       8    for purposes of seeing what their attorney's fees claim i-s
        9   against you.

      10               MR. LIPKIN: Whoever      -   well, it's Mr. Golden and his
      11    local counsel , Mr. Ryan , or whoever else they're going to be
      12    claiming attorney's fees for.
       13              THE COURT: Do you have a problem          --   are you going to
       14   have a problem with that?
       15              MR . GOLDEN: Yes , for two reasons.        Of course most of
       16   the overwhelming content of the bills is privileged because it
       17   shows exactly   --
       18              THE COURT: As to what you were doing for them .
       19              MR. GOLDEN: What I did.        The second
       20              THE COURT: Do you want that contents?
       21              MR . LIPKIN: Not at this time, Judge.

       22              THE COURT : So the
       23              MR . GOLDEN: The second is the other reason it's being
       24   requested is to find out the identity if it's somebody other

       25   than Mr . Zalmayev who's paying the bills and I think that Your
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 47 of 52 Page ID #:680
                          \                                 {

        Case l:ll -cv-02670- PKC-GWG Document 103 Filed 02/ 24/12 Page 30 of 35


                                                                                         30

        1   Honor just gave us your view that that part is not relevant.
        2               THE COURT: Well , it's not relevant for the attorney's
        3   fees claim but it may be relevant for the motive ill will
        4   issue.   So I guess I'm a little confused.          Are you not sending
        5   the bills to Zalmayev?     Is that the problem , or don't you want
        5   to answer that question?

        7               MR . GOLDEN: I prefer not to answer that question now
        8   although I have a way -- I have a suggestion that I'll talk to

        9   Mr. Lupkin about in light of Your Honor's comments where we
       10   might be able to get to the central issue           --       the central point
       11   that is important to him without going into              -
       12               THE COURT: He needs to know how much is being paid.
       13               MR. GOLDEN: That I have done.      I'm a month or two
       14   behind
       15               THE COURT: For the damages thing .
       16               MR. GOLDEN: Of course I'll update that.
       17               THE COURT: And to the extent someone is advancing

       18   money to your client for this case it has some relevance to
       19   this ill will problem.     So you need to deal with that.
       20               MR. GOLDEN: Yes , I understand.
       21               MR. LUPKIN: Your Honor , it is true that Mr. Golden
       22   has provided me in an email with the total amounts that were

       23   billed as of -- I believe the last time he gave it to me was
       24   December.    I believe I'm entitled to the actual evidence of

       25   what it is that he rendered by way of invoices in a redacted
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 48 of 52 Page ID #:681
                                                           i

        Case l:ll -cv-02670- PKC-GWG Document 103 Filed 02/24/12 Page 31 of 35



                                                                                  31

       1    form.    The bill , no description, the hours.
        2               THE COURT: What is it you didn't get that you want?
        3               MR. LUPKIN: All I received was an email from Mr.
        4   Golden saying   --
        5               THE COURT: You want   to   see the bill redacted with     —
        6   you want to see the hours and the dates?

        7               MR. LUPKIN: I want to see the hours , the dates, the
        8   total , the expenses, and I want to         and on this other issue
        9   of ill will I want to see the source , who is paying for this.
       10               THE COURT: One thing at a time.        So I'm just thinking
       11   about what we require.     It seems to me you should be giving
       12   what one would normally give in an attorney's fees application ,
       13   statutory attorney's fee application, which would include

       14   normally the dates and the hours and usually some description
       15   which -- I have no problem with your altering but you have to             -
       16   -   at some point a description will have to be provided briefing
       17   on summary judgment motion, letter to the court , something like

       18   that .   I'm not saying that you need to do that now.        If the
       19   descriptions are revealing things they shouldn't , I don't have

       20   a problem with your redacting it but the dates an the hours for

       21   right now it seems to me would have to come out.

       22               MR . GOLDEN : The dates and the hours can be provided .
       23   That's a request that wasn't made before.
       24               THE COURT: Let's not worry about what was made.
       25               MR . GOLDEN: But with regard to Your Honor's question,
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 49 of 52 Page ID #:682
                        i                              I

        Case l: ll-cv-02670- PKC-GWG Document 103 Filed 02/ 24/12 Page 32 of 35



                                                                                   32

       1    in attorney's fees cases that I've handled both seeking
       2    attorney's fees and opposing them , the overwhelming custom is

       3    at that point in the case the case is over, at least the trial
       4    is over and normally the entire bills are provided.
       5                 THE COURT: Right .
       6                 MR . GOLDEN ; Because identification of what witness
       7    was being discussed , prepared, researched , it doesn't matter ,

       8    it doesn't matter at that point.       During the case that matters
       9    a lot.
      10                 THE COURT: Okay.     I see the difference and I guess as

      11    long as you're going to get them eventually.         When you get them

      12    may not matter so much.      I don't know.    I have a feeling that a

       13   jury is not going to decide this issue because there is special

       14   case law about damages claims for attorney's fees which says

       15   that a judge is supposed to decide that .       I'm pretty sure
       16   that's out there unlike the normal claim for damages which have
       17   to be brought before a jury.        In fact , I feel like I may have
       18   written on this once but I'm sure you can find the case lav;
       19   yourself .    So you'll be entitled to it at some point and we'll
       20   figure out a way.
       21                That was my agenda , I think.    Let me just make sure.
       22   Do we need to talk about when you're going to ask to lift the
       23   designation on the asylum piece? I want to get things going a

       24   little bit because I'm going to be a little bit unavailable for
       25   parts of March.
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 50 of 52 Page ID #:683

        Case l : ll -cv -02670- PKC-GWG Document 103 Filed 02/ 24/12 Page 33 of 35



                                                                                         33

        1                MR. GOLDEN: I think we can get that in        --   I'm away

        2   next week but at the end of the following week I think we can

        3   do that.
        4                THE COURT: You two work out a schedule.          The sooner
        5   things happen the better.

        6                MR. LUPKIN:   With respect to      --   since we started on
        7   the subject, it seems to me that if there's some sort of way in
        8   which we can reach a resolution about the source of payments
                                                        '




        9   now

       10                THE COURT: So what's the position on the source of
       11   payments?     Again , this is not for purposes of the attorney's
       12   fees claim but for purposes of their ill will malice claim
       13   which I've said is relevant.        So if someone is giving money to

       14   your client for this litigation talk about whether              -- why that
       15   would not be relevant or you can say anything that might be
       16   relevant .    I don't know.    Or do you want to think about it?
       17                MR. GOLDEN: I'd like to think about it.            Your Honor
       18   suggested that it might be relevant and what I'd like to do

       19   because there are other people that I need to talk to about how
       20   to do this , I would like to talk to them before directly

       21   answering Your Honor's question and most particularly I also
       22   want to talk to Mr . Lupkin about whether he'll be satisfied if
       23   we tell him who it's not without telling him who it is or

       24   whether he wants to know who it is because that means I have to
       25   have more conversations .
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 51 of 52 Page ID #:684


        Case l : ll - cv-02670 - PKC -GWG Document 103 Filed 02/ 24/12 Page 34 of 35



                                                                                       34

       1                THE COURT: I have a feeling I know the answer to the
        2   question.
        3               MR. LUPKIN: Judge , I didn't even have to be here
        4   today.   You're making all of my arguments.

        5               THE COURT: I think he wants to know who it is.
        6               MR. LUPKIN ; Right.
        7               MR. GOLDEN: In that case I just have to talk to other
        8   people and
                          —
        9               THE COURT: If you can't work it out then you know
       10   what to do.       Send me a letter .
       11                MR. GOLDEN: Thank you.
       12                THE COURT: You folks can exit and my clerk will lock
       13   up.

       14                                     * * * * *
       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 2:20-cv-11236-RGK-PLA Document 2-8 Filed 12/11/20 Page 52 of 52 Page ID #:685
                         *

        Case l:ll-cv-02670-PKC-GWG Document 103 Filed 02/ 24/12 Page 35 of 35



                                                                                35

       1        I certify that the foregoing is a court transcript from an

       2    electronic sound recording of the proceedings in the above-
       3    entitled matter.
       4
       5

       6                                            Shari Riemer
       7    Dated:   February 24, 2012

       8

       9

      10

      11

      12

      13
       14

       15
       16

       17
       18

       19
       20

       21

       22
       23

       24
       25
